 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL HOD CARRIERS, BUILDING AND COMMONLABORERS UNION OF AMERICA, LocAL 916, AFL-CIO AND TO ALL EMPLOYEES OFOWEN LANGSTONPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT physically assault employees or threaten them with physicalassault when they exercise their right to refrain from joining in a strike.WE WILL NOT restrain or coerce employees in any other manner in theexercise of the rights guaranteed them in the National Labor Relations Act,as amended, except as a condition of employment as provided for in Section8 (a) (3) ofthe Act.WE WILL reimburse and pay Lester Utley, Tommy Belcher, and Homer Wardall expenditures or monetary obligations they incurred as a result of treatmentfor the injuries they received on May 9, 1962, because of the union-sponsoredphysical assault upon them.INTERNATIONAL HOD CARRIERS, BUILDING ANDCOMMON LABORERS UNION OF AMERICA,LocAL 916, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 4459Federal Building, 1520 Market Street, St. Louis, Missouri, Telephone No. Main1-8100, Extension 2142, if they have any question concerning this notice or com-pliance with its provisions.Certified Casting & Engineering,Inc.andLocal 243, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men andHelpers of America,Ind.Case No. 7-CA-4079.De-ceinber 21, 1963DECISION AND ORDEROn August 13, 1963, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and -a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-145 NLRB No. 59. CERTIFIED CASTING & ENGINEERING, INC.573mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the modifications noted.'ORDER2The Board adopts as its Order the Recommended Order of the TrialExaminer with the following modifications :Delete paragraph 2(b) and substitute therefor the following :Offer to Joseph C. Amason immediate and full reinstatementto his former or substantially equivalent position, without prej-udice to his seniority or other rights and privileges, and make himwhole for any loss of pay he may have suffered by reason of theRespondent's discrimination against him, from February 9, 1963,the date on which Amason made an unconditional offer to returnto work, until the date of Respondent's unconditional offer of rein-statement to him, together with interest at the rate of 6 percentper annum, in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy."IAs the complaint does not allege that Respondent discharged employee Shawver in vio-lation of the Act, and as the General Counsel does not urge that this discharge was viola-violated the ActThe Trial Examiner found that employee Amason was discharged on January 28, 1963,in violation of Section 8(a) (3), and recommended that he be awarded backpay from thatdateThe complaintalleges,and the record shows, that Amason concertedly withheld hisserviceson that date because of Respondent's refusal to reemploy other discharged em-ployeesAmason thus became a striker who was entitled to reinstatement upon his un-conditional offer to return to work and whose entitlement to backpay vested on the dateof such offer.As Amason unconditionally offered to return on February 9, 1963, andRespondent refused to reinstate him, Amason became entitled to backpay commencing onFebruary 9, 1963, rather than on January 28, 1963, as the Trial Examiner found.Weshall therefore modify the Trial Examiner's Recommended Order accordingly2The Recommended Order is hereby amended by substituting for the fist paragraphtherein, the following paragraph:Upon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, the National Labor Relations Board hereby ordersthat Respondent, Certified Casting & Engineering, Inc, its officers, agents, successors,and assigns, shall*INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge, as amended, duly filed by Local 243, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America, Ind., hereincalled the Union, the General Counsel of the National Labor Relations Board,through the Regional Director for the Seventh Region, issued a complaint, datedMarch 29, 1963, against Certified Casting & Engineering, Inc., herein called theRespondent or the Company, alleging violations of Section 8(a)(1), (3), and (5) oftheNational Labor Relations Act, as amended (29 U.S.C. 151,et seq.),hereincalled the Act.The answer and supplement thereto admit certain allegations of thecomplaint but deny the commission of any unfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner Reeves R. Hiltonat Detroit, Michigan, on May 27 and 28, 1963.All parties were present and repre-sented at the hearing and were afforded full opportunity to be heard, to introducerelevant evidence, to present oral argument, and to file briefs.About July 1, 1963,I received a brief from the General Counsel which I have fully considered. 574DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon consideration of the entire record, and upon my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE COMPANY'S BUSINESSThe Company, a Michigan corporation,maintainsitsoffice and place of businessinWarren, Michigan, where it is engaged in the manufacture, sale, and distributionof prototype and experimental nonferrous castings.During the year 1962, theCompany manufactured and sold products valued in excess of $80,000, of whichproducts valued in excess of $50,000 were furnished to Michigan enterprises, eachof which annually ships goods, valued at more than $50,000, directly to placesoutside the State of Michigan.The Company concedes, and I find, that it is engaged in commerce within themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization as defined in Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The pleadingsIn brief, the complaint alleges that: (1) the Company refused to bargain withthe Union on and after January 25, 1963; (2) on and after about January 25, theCompany, through its president, unlawfully interrogated its employees concerningtheir union membership or activities, discriminatorily discharged three employees,and refused to reinstate one employee because he had engaged in and was engagingin protected concerted activities; and (3) the Company through its president and itsattorney unlawfully caused two employees to file unfair labor practice charges againstthe Union, all in violation of Section 8(a)(5), (3), and (1) of the Act.Theanswer generally denies the commission of any unfair labor practices.All production and maintenance employees employed by the Company at itsWarren,Michigan, plant, excluding office clerical employees, plant clericalemployees, salesmen, professional employees, guards, and supervisors as definedin the Act.At the hearing the Company conceded the appropriateness of the unit.However,the Company in its answer neither admits nor denies the allegation of the com-plaint that since January 24, the Union has been the statutory representative of allthe employees in the above unit. In its supplemental answer filed at the outset ofthe hearing the Company states that due to a complete change of personnel at theplant subsequent to the issuance of the complaint, it denies that a majority of theemployees in the unit ever designated the Union as their bargaining representativeand that the employees do not now wish to be represented by the UnionB. Preliminary statementEugene J. Kurty, president, stated the Company was incorporated on January 29,1962, and had its first sales the following March. In October 1962 StanleyShawver was made plant manager and in the period December 1962 to January 14,1963, the Company employed nine men in its shop, including Shawver.Kurty as-serted the Company lost about $16,000 by the end of 1962, which he attributed inpart to lack of trained personnel and, apparently, lack of responsibility of workingforemen incarrying out their duties.These factors, plus the fact that Shawvercomplained that his responsibilities were too great, prompted Kurty to make somechanges in the plant organizational setup.Accordingly,Kurty, on January 14,1963,1 informed all the men that in order to lessen Shawver's duties, he was settingup three departments, each under a foreman, and thereafter the men would reportdirectly to the foreman rather than to Shawver.Kurty announced Hans Grundmannwould be foreman of the molding department and Joseph Amason would be incharge of the casting department.He further stated Harry Fryckland, the onlyemployee in the rubber department, would report directly to Shawver, the same asGrundmann and Amason. According to Kurty, James Keel, Gerald Zupan, andIAll dates refer to 1963, unless otherwise stated. CERTIFIED CASTING & ENGINEERING,INC.575Bruce Strevett worked under Amason.While Kurty did not name the employeesin the molding department, the record shows that Earl Nelson and Martin Zollerwere employed in that department.This situation continued until about January 22, when Kurty called a meetingof all the employees to announce that, as of that date, Anton [Tony] Palovickwas the new plant manager and that Shawver was foreman of the rubber department.The Employment Status of Shawver and AmasonThe Company contends that Shawver and Amason were employed in a supervisorystatus and, as they engaged in organization activities on January 24, it is ap-propriate to discuss their employment status as of that date.Shawver was first employed about April 5, 1962, as general all-around shopman andperformed all operations, such as molding, setup, metal pouring, and finishing, forwhich he was paid $175 per week.When Shawver was promoted to plant managerin October 1962, he was paid a salary of $190 per week.While Shawver's pay wasnot reduced simultaneously with his replacement by Palovick on January 22, otherbenefits were eliminated at that time.Thus, Kurty said Shawver lost his car allowanceand his eligibility for bonuses, and payment for his Blue Cross insurance, which theCompany paid in full while he was plant manager, was reduced to payment of one-half the premium, the same as other employees.When Palovick assumed his duties as plant manager he did not assign Shawverto any particular operation but he spent most of his time on setup and molding.Usually Shawver worked on his own while molding, but at times he would helpFryckland in the rubber department as well as other employees in the molding depart-ment.Shawver gave no directions or orders to employees and if there was anyquestion concerning their work Shawver told them to see Palovick.Kurty did not describe Shawver's duties after Palovick was made plant managerother than to say he was foreman of the rubber department.Amason, a metal pour leader with some 17 years' experience, was employed byKurty in August 1962, in that capacity, at a salary of $180 a week for a 40-hourweek.While there is some question as to how long Amason received $180 a weekplus overtime, it is clear that for sometime prior to January, he was paid a straightsalary of $175 per week.According to Amason, metal pouring requires experienceand careful watching of temperatures and cleanliness of the material in order to obtaina proper casting.Usually the pouring is performed by a crew of two or threemen with the crew leader being responsible for the pouring.Amason stated that about January 15 or 16 he was placed in charge of the metalor casting department, which consisted of three other men.Amason continued inthis capacity until about January 21 or 22, when Palovick became plant manager,at which time he was assigned to clamping up and pouring, that is, melting the metaland pouring it into the mold and cleaning out the dirt.Amason performed theseduties alone, without the aid of any other employees, and directly under Palovick.Kurty did not outline Amason's duties other than to say that on January 15be became foreman of the casting department, and that Keel, Zupan, and Strevettworked under him.Kurty further stated that on January 25 Amason was pouringmetal.Strevett, a company witness, testified he was hired about November 11, 1962, andworked in the casting department. Strevett had no prior experience in this type ofwork and received his training from Shawver while he was plant manager.Duringthis period Strevett worked with Amason, the department leader, who instructed himhow to perform the various jobs. Strevett testified that after Palovick became plantmanager, Shawver "was just an ordinary employee" and that Palovick was his "boss"and Amason his "co-worker."I am convinced from the foregoing testimony that neither Shawver nor Amason,on and after January 21 or 22, possessed the authority to act in the interest of theCompany in the matters and in the manner specified in Section 2(11) of the Act,defining the term "supervisor." I, therefore, conclude and find that Shawver andAmason were not employed as supervisors on nand after the above date.C. Organizational activitiesFryckland testified that following the hiring of three new men in the latterpart of November and December 1962, some of the older men expressed concernabout their jobs but nothing was done in that respect until Wednesday, January 23,when Fryckland, Zupan, and Shawver decided they should have a union at the plant.Fryckland thereupon made arrangements for a meeting with Francis H. Meyers,business agent for the Union, at his home the next evening. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Thursday,January 24, the meeting was held as scheduled with six of the nineemployees in attendance,namely, Fryckland,Keel,Nelson,Zupan, Shawver, andAmason.Meyers, in outlining organizational procedures,stated he had to haveauthorization cards signed by 51 percent of the employees in order to representthem in bargaining negotiations with the Company,or in the event the Companyrequested an election to determine whether the Union represented a majority ofthe employees.The six employees then signed union authorization cards for Meyers.After some discussion covering the type of work performed by the men, their seniority,job classifications,and other topics pertainingto their employment,the meeting endedwith Meyers stating he would send an appropriate telegram to the Company the nextday.D. The events occurring on Friday, January 25It is undisputed that about 3 p.m. on Friday,January 25,Kurty called Shawverto his office to inform him that conditions were bad and he would have to take himoff as a salaried employee, at$190 a week,and put him on an hourly rate of $3 perhour.Shawver said he would have to think it over and the conversation ended.Kurty then called Amason to his office and had substantially the same conversationwith him, that Amason would be taken off his weekly salary of $175 and put on anhourly rate of $3 an hour.Amason replied he could not afford to take such a cut andthat he would think it over.Kurty also called Zupan to the office about 3:30, quitting time, and dischargedhim for "acting up" in the shop and failing to perform his duties despite previousreprimands and warnings.Meyers, in line with his promise to the employees,sent a telegram to Kurty on theabout date,stating that the Union had been designated by a majority of the employeesas their bargaining representative and requested a meeting for the purpose ofnegotiating an agreement with the Company.Meyers concluded with a cautionagainst any discriminatory treatment of the employees and for an early reply to hisrequest.Joan Koroleski,Kurty's secretary,said she received the telegram about 3:45that afternoon and immediately gave it to Kurty.1.The interrogation of Nelson and Amason; the discharge of NelsonKurty stated that after reading the telegram he asked Koroleski if any of theemployees were around and she said Nelson was probably still in the plant.Nelsonwas then summoned to the office where Kurty inquired if he knew anything about theUnion and Nelson replied he did not.Kurty, who said he was under nervoustension,thereupon discharged Nelson because he refused to answer his inquiry.Nelson stated when Kurty questioned him about the Union he answered he wassorry but he could not tell him anything about the Union.Kurty then declared hewould find out who signed the union cards and when Nelson still refused to givehim any information concerning the Union,Kurty discharged him.Koroleski testified that after Nelson left the office she and Kurty had some dis-cussion concerning the identity of the employees who favored the Union whichconcluded with Kurty saying he was not certain who was for the Union, whileKoroleski expressed the opinion it was the six old employees.Kurty said he then went into the shop to discuss a private matter with Amason(the purchase of some equipment from Amason),but he could not remember ifhe had any conversation with Amason regarding the Union.Amason testified that Kurty came into the shop around 5 o'clock and asked ifhe had known of the union activities and Amason answered yes.Kurty then askedwhy Amason had not advised him of such activities and Amason said he did notwant to meddle in Kurty's business nor discuss the matter with him.Kurtythereupon inquired of Amason'sattitude and feelings toward the Union and whythe men,if they wanted a union, had not come to him in the first place.Amasonmade no reply to Kurty's inquiries but asked, "Am I fired?" and Kurty told himhe "didn't know."The conversation then ended.Meyers, upon learning of Nelson's discharge,telephoned Kurty that evening andasked Kurty if he had received his telegram and Kurty admitted that he hadMeyers then asked Kurty if he thought it was proper to discharge Nelson in viewof the Union's telegram and Kurty said he would consult with his attorneyKurty's version of the conversation was that Meyers called about 5:30 to com-plain of Nelson's discharge and Kurty told him,"As far as I was concerned therewas no union in the shop,and no one had shown me any proof that there was aunion in the shop."Meyers said he would see Kurty on Monday and show himthe Union was in the shop. CERTIFIED CASTING & ENGINEERING, INC.577Meyers, on rebuttal,testified that Kurty never raised any question as to whetherthe Union represented a majority of the employees nor did Kurty ever request proofof the Union's majority status.2.The mass dischargeAround 6:15 that evening,Kurty sent telegrams to Nelson, Fryckland, Keel,Zupan,Shawver, and Amason advising each that he was being discharged as ofJanuary 25,"because your work performance does not meet our standards."Later the same evening,Kurty sent a second telegram to Shawver and Amasonnotifying each that the first telegram had been erroneously sent and to report forwork on Monday,January 28.Fryckland informed Meyers of the discharges that night or the next day.E. Subsequent eventsOn Saturday,January 26,Amason telephoned Shawver regarding the secondtelegram they had received and they agreed that since they had joined the Union,Meyers should handle the matter for them.Amason also stated Kurty calledhim that day to ask if he would report for work and Amason told him all theemployees would be at the plant Monday morning.Meyers, with a Mr. Metcalf,a union representative,and the six men, arrived atthe plant early Monday morning.Meyers and Metcalf met with Kurty in the plantoffice at which time Meyers complained of Kurty's action in discharging the sixemployees, all of whom had signed union cards,immediately upon receipt of histelegram requesting recognition and bargaining.Kurty said he discharged the menbecause their work was not satisfactory and that he had put Shawver and Amasonon an hourly rate for economic reasons.Meyersasked Kurtyto reinstate the menand then sit down and discuss matters with him.Kurty refused his request, soMeyers stated he had no alternative but to file unfair labor practice chargesThemeeting then ended.Kurty said he reaffirmed the position he had expressed to Meyers in their tele-phone conversation the previous Friday, namely, that as far as he was concerned hehad no proof of any union being in the shop and there was nothing for them todiscuss.Meyers remarked he would have to file unfair labor practice charges andthe meeting ended.The Union filed the present charges the same morning.About 1 o'clock that afternoon the six men returned to the plant to pick up theirchecks.At that time Kurty called Shawver and Amason to the office and askedthem if theywere returningto work.When Shawver and Amason indicated theywere not coming back, admittedly they did not say they were quitting, Kurty stated,"Under those circumstances,since you refuse to come back to work, we have toterminate your employment as of January 28."Kurty thereupon terminated theiremployment.Shawver related Kurty said he was trying to keep the plant operating and he couldnot understand why he and Amason felt the way they did. Shawver stated hecould not take a wage cut and besides he had signed a union card and two of theemployees had been discharged.Shawver had no intention of returning to workat his new hourly rate,although he did not express his intention to Kurty.Amason's account of the conversation was that when Kurty asked if they werereturning to work, Shawver stated they would return when all the men were rein-stated and the Company had signed a contract with the Union.That afternoon Kurty conferred with his attorney,Dee Edwards, and as a resultthereof he sent telegrams the following day to Nelson,Fryckland,Keel, and Zupanrequesting them to report for work on Wednesday, January 30.The four men,after notifying the Union of the offers,reported for work as requested and were paidfor Monday and Tuesday.The parties stipulated that the Company, through Edwards, filed a representationpetition, Case No. 7-RM-437, on February 7, which was dismissed by the RegionalDirector about March 25.Meyers testified he had one or two telephone conversations with Kurty a weekor so after the reinstatement of the four employees in the course of which he askedfor a meeting for the purpose of negotiating an agreement and to discuss the rein-statement of Shawver and Amason.Kurty told Meyers he was acting on theadvice of his attorney, or that his attorney was handling the matter for him.How-ever, Kurty did not reveal the name of his attorney.734-070-64-vol 145-38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDKurty recalled having a telephone conversation with Meyers sometime afterJanuary 28, in which Meyers requested a meeting to discuss contract terms andother matters and that he told Meyers to consult with his attorney.About 1 week after the filing of the RM petition, Meyers telephoned Edwardsand in the course of his conversation he referred to the pending charge filed againstthe Company, and the Company's petition, and requested that a meeting be heldfor the purpose of discussing these matters.Edwards abruptly ended the conver-sation by stating she never voluntarily contacted any Teamsters' business agent,and if he had anything to say concerning a negotiating meeting to put it in writing.In view of Edwards' position, plus the pending unfair labor practice charges,Meyers made no further attempts, either orally or in writing, to meet with Kurtyor Edwards.On February 9, Shawver sent a telegram to the Company offering to return towork "at my old rate of pay," and Amason also sent a telegram offering to returnto work "at rate of pay offered when I left the shop."Kurty ignored their offersbecause he did not need them.About 1 week later Shawver and Amason wentto the plant and picked up their tools.The Plant Personnel as of May 27Kurty testified that of the four employees reinstated on January 30, only one,Zupan, was still working, the other three (Nelson, Fryckland, and Keel) havingvoluntarily quit their employment at various times in April and May.Apparently,Grundmann also left the Company sometime in April.Kurty further stated thatin the interval January 30 to May 27, only one new employee was hired, JohnIvanski (a learner in the rubber department), and that the Company presently hadbut five employees in its plant.2F. The filing of unfair labor practice charges against the Union; thewithdrawals from the UnionThe complaintallegesthat about February 28, Kurty and Edwards coercivelycaused Fryckland and Zupan to file unfair labor practice charges against the Unionand to revoke their union authorization cards, in violation of Section 8 (a)( I) ofthe ActFryckland said that sometime after he and Zupan had signed union cards theydiscussed the organizational situation at the shop, which he described as follows:Well, the way things weregoingin the shop-I mean it didn't look too good oneither side.Ifwe withdrew that way we might save our jobs from that pointtoo.We didn't know what the union would do to Mr. Kurty, put him out ofbusiness or what.Accordingly, on February 22, Fryckland and Zupan sent a letter to the RegionalDirector asking to withdraw their "complaint that was chargedagainst" the Companyand to withdraw their union cards.Although Fryckland was not certain whether he spoke to Kurty about the fore-going letter, he did subsequently ask Kurty, on three or four occasions, what heand Zupan could do to withdraw from the Union.As a result of these conversations,Kurty made arrangements for Fryckland and Zupan to meet with Attorney Edwardsat her office the afternoon of February 28.Kurty permitted Fryckland and Zupanto leave the plant around 2:30 that afternoon, without any loss of pay.Concerning the meeting with Edwards, Fryckland stated that after discussingunions she asked why they had signed union cards and he told her "because of theother boys coming in there from the other shop and we were under a lot ofpressure and didn't have the stuff to work with."Edwards then handed Frycklanda book and told them "to pick out a clause or paragraph which had to do withus," so they selected one they believed closest to their situation.Edwards there-upon had a formal charge typed out, which was different from the clause they hadselected,which they signed.The purpose of the visit of Fryckland and Zupan toEdwards, as well as the result thereof, was plainly demonstrated in her cross-examination of Fryckland, as follows:Q. (By Miss EDWARDS.)All right, let's put it the other way then.Didyou come down for .the purpose of preparing and filing that charge as a resultof your conversation with Gerald Zupan?A.When I came down, I figured when we came down here, we figured whatwe were going to do, just have our cards withdrawn.Imeanat the time, I2Seemingly, Palovick, Zupan, Strevett, Zoller, and Ivanski. CERTIFIED CASTING & ENGINEERING, INC.579really didn't know what this was. I knew you had typed it up and we read itand signed it but as far as-I didn't think it was an unfair labor practice chargeagainst the union.Q. You didn't understand that?A. No.Q. And you didn't read the thing before you signed it?A. I read this, yes, but it doesn't explain what it is.Again, the cross-examination of Fryckland concerning the allegation contained inthe charge, "We feel our signatures were obtained by misrepresentation and want thecards cancelled," was as follows:Q. Is that a fair statement of what you told me with reference to yourreasons for wanting to withdraw?A.Well, I don't feel our signatures were obtained by misrepresentation.Q.Were they obtained in the belief that you would have an election beforethe Union became the bargaining agent?A.We felt we would have an election, yes.Q. And then when you came to my office had you found out differently, thatthere was not to be an election?A. Yes, we found that out.Zupan said they told Edwards they wanted to withdraw from the Union and shehad a form typed up which they signed. Zupan did not inform Edwards of hisreasons for signing the union card nor did he tell her why he wanted to withdrawfrom the Union.On March 1, the charge, alleging violation of Section 8(b) (1) (A) was filed withtheRegional Office, Case No. 7-CB-1034. In substance the charge alleges thecards of Fryckland and Zupan were obtained through misrepresentation since theUnion had told them it would not become their bargaining representative until asecret election had been held.Fryckland said he did not file the charge with the Regional Office and Zupanwas not questioned on that point.Kurty was not examined on this phase of the case and Edwards did not testifyat the hearing.However, in her motion to dismiss this allegation of the complaint,made at the conclusion of the General Counsel's case, Edwards admitted the evidenceproved assistance on her part to Fryckland and Zupan in withdrawing from theUnion, but not coercion.By letter dated April 4, the Regional Director explained to Fryckland and Zupanthat he was without authority to grant the requests contained in their letter ofFebruary 22, other than to permit them to waive at the hearinganybenefits whichmay accrue to them upon final determination of the matter and, at the requestof the Union, he had approved withdrawal of that portion of the charge pertainingto Zupan's alleged discriminatory discharge on January 25.The Regional Directorfurther stated that the charge filed by them against the Union on March 1 had beeninvestigated and he had approved their request to withdraw the same on March 28The letter concluded with a statement that Fryckland and Zupan would be servedwith subpenas calling for their attendance as Government witnesses at the hearingscheduled for May 13.Concluding FindingsIt is, of course, well settled that an employer is under statutory obligation tobargain in good faith with the representative selected by a majority of his employeesin an appropriate unit and the duty to bargainariseswhen the employees' majorityrepresentative requests the employer to recognize it and negotiate about matterswhich are subject to bargaining under the Act. It is equally well settled that anemployer may in good faith insist on a Board election as proof of the union'smajority but that it "unlawfully refuses to bargain if itsinsistenceon such an electionismotivated, not by any bona fide doubt as to the Union's majority, but rather arejection of the collective bargaining principle or by a desire to gain time withinwhich to undermine the Union." 3Here, Kurty responded to the Union's request of January 25 for recognition andnegotiations with swift, retaliatory action against the employees in flagrant violationof the Company's statutory duty to bargain with the Union and the rights guaranteedthe employees under the Act.Admittedly,Kurty's firstmove was to forthwith3 Joy Silk Mills, Inc.,85 NLRB 1263, enfd. 185 F. 2d 732 (CA D.C.) ;Arts & CraftsDistributors, Inc.,132 NLRB 166,169;Winn-Dixie Stores, Inc., and Winn-Dixie Louisville,Inc,143 NLRB 848. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDsummon Nelson to his office where he unlawfully interrogated Nelson concerning hisunion activities and when he did not secure the information he desired, he summarilyfired Nelson.Kurty then discussed possible union suspects among the employeeswith Koroleski.Kurty thereupon questioned Amason, according to Amason's un-denied testimony, regarding organizational activities at the plant, Amason's attitudeand feeling toward the Union, and complained of the employees' failure to discussthe subject of organization with him before contacting the Union.The interrogationended when Amason asked, "Am I fired?" and Kurty answered he "didn't know."The testimony is clear that Meyers telephoned Kurty around 5:30 the evening ofJanuary 25, to complain of Nelson's discharge and concluded by saying he wouldsee Kurty the morning of January 28.However, Kurty claimed he also told Meyersthat "as far as he was concerned there was no union in the shop, and no one hadshown him proof that there was a union in the shop." On the other hand, Meyersdenied Kurty ever questioned the Union's majority status or ever requested evidenceof its majority. (This discrepancy in the testimony is discussed below.)It is undisputed that shortly after the above conversation, about 6:15, Kurty senttelegrams to the six employees discharging them allegedly for poor work perform-ance.It is also undisputed Shawver and Amason were notified later that night toreport for work on January 28.On the morning of January 28, Meyers and Metcalf met with Kurty at the plantoffice.Meyers complained of the quick discharge of the employees immediatelyfollowing his request for recognition, all of whom had signed union cards, andrequested Kurty to reinstate the men and engage in bargaining negotiations.Kurtysaid the men were discharged for unsatisfactory work, that Shawver and Amasonhad been put on an hourly rate for economic reasons, and refused to reinstate themen or to engage in bargaining negotiations.Kurty's version of the meeting wasthat he reaffirmed the position he expressed to Meyers in their telephone conversa-tion the preceding Friday, and there was nothing for them to discuss.Concededly,themeeting ended with Meyers stating he would file unfair labor practice chargesagainst the Company, and he did so that morning.I have no difficulty in finding that the Company, through Kurty's interrogation ofNelson and Amason, concurrent with his discharge of Nelson, and in the contextof other unlawful conduct, thereby violated Section 8(a)(1) of the Act.4I am also convinced from the record that Kurty knew, or believed, the six oldemployees were union adherents and that he discharged them within a few hoursafter receiving the Union's request for recognition and bargaining in order to destroythe Union's majority status and to avoid his responsibility to recognize and negotatewith the Union.But, assumingKurty was unaware of their union membership, theresultwould be the same for, by the simple expedient of discharging six of thenine employees, he thereby effectively dissipated the Union's majority, if not the unititself.Moreover, Kurty did not attempt to defend the discriminatory character ofthe discharges.It is true he later rescinded the discharge of Shawver and Amasonand subsequently, on January 30, reemployed the remaining four employees, withoutany loss of earningsto them.While this action eliminates the necessity for certainremedialrelief, itdoes not obliterateor lessenthe unlawful motivation whichprompted the discharges on January 25. I, therefore, find that by discharging the sixemployees in the manner found herein, the Company violated Section 8(a)(3)and (1) of the Act.5Again, the evidence fully demonstrates that the Company, through Kurty, com-pletely rejected the principle of collective bargaining and simply refused to recognizeand bargain with the Union, in clear violation of its statutory duty.As found above,the Company's answer to the Union's request for recognition and bargaining wasthe unlawful interrogation and dismissal of its employees.At the hearing, Kurtyattempted to show that he raised some question concerning the Union's majoritystatus on January 25 and 28.Manifestly, if Kurty entertained any doubt concern-ing the Union's majority status, he should have expressed that doubt to Meyersin clear and unmistakable language.However, he did not do so. Indeed, Kurtyadmitted he did not ask Meyers to produce any union cards and the best Kurty couldcome up with on this subject was that on Friday he told Meyers there was no unionin the shop, that no one had shown him any proof there was a union in the shop,and Meyers replied he would see him Monday and show him the Union was in theshop.Oddly enough, when Kurty met with Meyers on Monday, he did not request4Vincent J Miller and Ferdinand Leardsd/b/a BiltwellTrailer Company,122 NLRB606, 611 ;Arts & Crafts Distributors, Inc, supra; Byrd's Manufacturing Corp ,140NLRB 1475Vincent J Miller and Ferdinand Leardi d/b/a Biltwell Trailer Company, supra CERTIFIED CASTING & ENGINEERING, INC.581Meyers to produce any evidence showing the Union represented a majority of theemployees.Meyers emphatically denied that Kurty ever raised any question regard-ing the Union's majority or that he requested proof of its majority status.Thus,there is a conflict in the testimony as to whether the Union's majority status wasquestioned even in the manner claimed by Kurty. Based on my observation of KurtyandMeyers while testifying in the case, I reject Kurty's testimony and find, inaccordance with the credible testimony of Meyers, that Kurty did not question theUnion's majority status or ask for proof thereof on January 25 or 28, or at any timethereafter.But, assuming that Kurty requested the Union prove its majority by means of anelection or card check the result would be the same for he immediately engaged inthe unlawful course of conduct found above, which plainly demonstrates that hisrequest was not motivated by any good-faith doubt as to the Union's majority, butrather a rejection of the collective-bargaining principle and in order to gain timewithin which to destroy the Union's majority status .6The evidence further discloses that sometime after January 28, Meyers requesteda meeting with Kurty for the purpose of discussing contract terms and Kurty referredMeyers to Attorney Edwards.Meyers then called Edwards who stated she did notvoluntarilymeet with Teamsters' business agents and if he had anything to say toput it in writing.On February 7 the Company filed an RM petition, which wasnothing more than a tactical maneuver, which was subsequently dismissed.I find that all times material herein, the Union had been designated by a majorityof the employees in a unit appropriate for the purposes of collective bargaining and,therefore,was and is the exclusive statutory representative of all the employeesin the bargaining unit.I further find that the Company, on and after January 25, refused to recognizeand bargain with the Union as the exclusive representative of all its employees inan appropriate bargaining unit in violation of Section 8(a) (5) and (1) of the Act.In its supplemental answer the Company states that due to circumstances beyonditscontrol there has been almost a complete change of personnel at the plant inthe period from about April 12 to May 27, therefore, it believes a majority of theemployees never designated the Union as their bargaining representative and do notnow wish to be represented by the Union.As already noted(supra),the Company,as of May 27, had only five employees in the shop, including Palovick. Seemingly,the import of the supplemental answer is the Company is now under no obligationto bargain with the Union since it does not currently represent a majority of theemployees.The Board and the courts have held that where, as here, the Union'sloss of majority is alleged to have occurred after the employer had refused tobargain with the Union and thereafter undertook to dissipate the Union's majoritythrough acts of interference, restraint, and coercion, the employer cannot rely onsubsequent changes in personnel to relieve him of his obligation to bargain with theUnion which had a majority of the employees prior to the employer's unlawful courseof action.? I conclude the matters set forth in the supplemental answer do not con-stitute a legal defense to the Company's refusal to bargain with the Union.The Termination of Shawver and AmasonThere is no serious factual dispute as the manner in which Shawver and Amasonwere terminated.On the afternoon of January 25, Shawver and Amason wereinformed by Kurty their pay status was being changed from a salary basis to anhourly rate, which meant a loss in earnings for them. Shawver and Amason saidthey would think it over, which was satisfactory to Kurty.The next word fromKurty was a telegram that evening notifying them of their dismissal for unsatis-factory work, followed by.a second telegram telling them to report for work onJanuary 28.The same night, or the next day, Shawver and Amason learned thatfour other employees had been fired.They agreed, since they had joined the Union,thatMeyers should handle the matter for them.Moreover, when Kurty telephonedAmason, on Saturday, to ask if he would report for work on Monday, Amason told6joy Silk Mills, Inc, supra; 4rts & Crafts Distributors, Inc, supra; George Groh andSons, 141 NLRB 931aFranks Bros Company v N L R B,321 U S 702;N L R Bv ArmcoDrainage &Metal Products, Inc, Fabricating Division,220 F 2d 573, 577 (C A. 6) ;N L R B. vJohn S Swift Company, Inc,302 F 2d 342, 345-346 (C.A.7) ; Balton Insulation, Inc vN L R B ,297 F 2d 141, 144-145 (C A 4).The Hamilton Plastic Molding Company,135 NLRB 371, enforcement of bargaining provisions of order denied on other grounds312 F. 2d 723 (CA. 6). 582DECISIONS OF NATIONALLABOR RELATIONS BOARDhim all the employees in the unit would be at the plant Monday morning It is notnecessary to reiterate the events of Monday morning.That afternoon Kurty askedShawver and Amason if they were returning to work and when they indicated theywere not, Kurty discharged them.The testimony of Shawver and Amason differssomewhat from that of Kurty, the gist of it being that Shawver stated they hadjoined the Union and would not return to work unless the other dischargees werereturned and the Company signed an agreement with the Union.Kurty did notspecifically deny this testimony. I am satisfied Shawver did answer Kurty in themanner stated, but I do not attach too much importance to this testimony for thereason that Kurty already knew Shawver and Amason were union adherents andAmason had made it clear to Kurty, the preceding Saturday, that their return towork was a matter to be discussed Monday morning along with the discriminatorydischarge of the other employees.Further,Kurty was fully aware of Meyer'sdemand for recognition and his protest of Nelson's discharge and that he was com-ing to the plant Monday morning to meet with him. Of course, Kurty's adamantantiunion position foreclosed any worthwhile discussion of these subjects, or anyother subjects, at the Monday morning meeting.In this situation, Kurty inquired of Shawver and Amason if they were returningtowork and when they indicated they were not, he immediately discharged them.Itmay well be that under conditions prevailing at the plant early Friday afternoon,Kurty may have been fully justified in terminating Shawver and Amason, but hedid not do so. Certainly, it cannot be said that normal conditions existed at theplant on Monday in view of the unlawful course of conduct pursued by Kurtyfollowing receipt of the Union's demand for recognition.Consequently, Kurty'sdischarge of Shawver and Amason allegedly for their failure to return to work im-mediately at reduced wages, occurring at a time when they were engaging in pro-tected activities and concurrent with Kurty's outright refusal to bargain, plus theillegal firing of other employees, convinces me that their dismissal was merely anintegral part of Kurty's plan to eliminate the Union and all its adherents from theplant, not for the flimsy reason advanced by Kurty.Under all the circumstances, in-cluding the Company's demonstration of hostility to organization, I find that Shawverand Amason were discriminatorily discharged in violation of Section 8(a) (3) and (1)of the Act.8Since the complaint does not allege any discriminatory treatment of Shawver,and the General Counsel made it clear he was not seeking any relief for him, I willnot recommend any remedial relief insofar as Shawver is concerned.The Withdrawals From the Union; the Filing of Unfair Labor PracticeCharges Against the UnionI am fully satisfied from the undenied testimony of Fryckland and Zupan thattheir decision to withdraw their union cards was directly attributable to the unlaw-ful treatment accorded the Union and the antiunion campaign conducted against theemployees.Having created this situation and having supplied the impetus forabandoning the Union, I have no difficulty in further finding that Kurty encouraged,supported, and aided Fryckland and Zupan in effectuating their decision to with-draw from the Union by making an appointment for them to confer with Edwardsand by permitting them to confer with her during working hours without any lossof pay.Edwards, who had been involved in the matter since January 28, willinglymet with Fryckland and Zupan on February 28, and, as a result of her interroga-tion, advice, and encouragement, Fryckland and Zupan signed unfair labor practicecharges against the Union.8 The charge and amended charge allege that Amason, Shawver, and three other em-ployees were discriminatorily discharged about January 25 in violation of Section 8(a)(3)and (1) of the Act. The complaint alleges that about January 28, Shawver and Amasonconcertedly withheld their services because of reductions in their pay and the Company'sdischarge of other employees and refusal to bargain with the UnionThe complaint fur-ther alleges the Company refused to reemploy Amason, upon application, on February 9,because of the foregoing activities, in violation of Section 8(a) (3) and (1) of the Act. Inits answer the Company alleged Amason was terminated in January "at his own election,"and that it did not accept his offer of February 9 for the reason it did not need any addi-tional employees. I have found Amason was discriminatorily discharged on January 28,because the circumstances under which he was dismissed were fully litigated at the hearingby counsel for both parties and his discharge was plainly within the issues as framed bythe complaint and answer, as well as the charges.As Attorney Edwards waived oralargument and did not file a brief, I cannot state her position on this point. CERTIFIEDCASTING & ENGINEERING, INC.583Neither Kurty nor Edwards offered any testimony on this phase of the case.However,Edwards, in argument on her motion to dismiss this allegation of thecomplaint, attempted to justify their conduct on the grounds that Kurty did notcompel Fryckland and Zupan to meet with her and she did not force them to signthe unfair labor practice charges.Thus, while Edwards concedes aid and assistanceto Fryckland and Zupan, she claims the absence of physical force directed againstthem negates the coercive character of their conduct.I find no merit whatever inthis argument.Accordingly,I find that by encouraging,aiding, and advising Fryck-land and Zupan to renounce their membership in the Union,occurring in the con-text of other unlawful conduct designed to discourage membership in the Union,Kurty and Edwards thereby restrained and coerced Fryckland and Zupan in clearviolation of their statutory rights.The Board and the courts,in numerous cases involving facts far less compellingthan here, have held that an employer by aiding or assisting employees in thepreparation or circulation of petitions to withdraw from a union or for decertifica-tion of a union,thereby interfered with,restrained,and coerced his employees in theexercise of the rights guaranteed them in Section7 of the Act, in violation of Sec-tion 8(a)(1) thereof.9The record conclusively proves that Fryckland and Zupan went to Edwards' officefor the sole purpose of obtaining her advice and aid in withdrawing their unioncards and that they were ignorant of the means by which they could withdraw fromtheUnion or of procedures before the Board.Edwards thereupon interrogatedFryckland,in the manner set forth above,and there is nothing in his testimonywhich remotely suggests that he, or any of the other employees,signed the cardsas a result of any coercion or misrepresentation on the part of Meyers.Indeed,the best Edwards could come up with, after all her interrogation, was Fryckland'sremark,"We felt we would have an election."Of course,the probability of anelection was discussed by Meyers and the employees when they signed the cardsof January 24, but there is no testimony that the employees signed up with theexpress or implied understanding that an election was a prerequisite to the Union'sacting as their statutory bargaining representative.Certainly,Edwards knew thatKurty's actions of January 25, followed by the filing of unfair labor practice chargesagainst the Company on January 28, precluded the holding of any election untilsome disposition had been made of the charge.Nor did Edwards restrict her activities to merely advising Fryckland and Zupanconcerning their right to withdraw as members of the Union,or even the preparationof an ordinary withdrawal petition addressed to the Union.Instead,Edwards seizedupon Fryckland'smere belief an election would be held and prepared a chargealleging the Union had obtained the employees'signatures to the cards by misrepre-sentation in violation of Section8(b) (1) (A) of the Act, which shepresented toFryckland and Zupan for signature,and which they signed.Fryckland's testimonyproves that neither he nor Zupan understood that by signing the document they werefiling unfair labor practice charges against the Union.On the contrary,since theyhad made it clear to Edwards they simply wanted to withdraw their cards, and thecharge contains language to that effect,they had every reason to believe the docu-ment handed to them was nothing more than an appropriate method of withdraw-ing from the Union.Surely, there is nothing in the record indicating Edwardsexplained the full import and meaning of the charge.Moreover,the record alsoshows the charge was utterly baseless from both a factual and legal standpoint.Accordingly,I find that the execution of the charge under these circumstances, con-sidered in the context of other unfair labor practices,was the result of Edwards'unlawful inducement and encouragement of Fryckland and Zupan to withdraw fromthe Union.Further, motivation for Edwards'conduct and action is supplied fromher expressed hostility to the Teamsters Union and its representatives as demonstratedby the manner in which she curtly rejected Meyers'request for recognition andbargaining.Consequently, the only purpose in having Fryckland and Zupan ex-ecute the charge, and the filing thereof,was to harass and embarass the Union and9N L R B v Avondale Mills,357 U:S 362;N.L.R.B. v J. A. Booker,dlb/a AtlanticStages,180 F. 2d 727(CA.5), N.L.RB. v.Jack Smith Beverages,Inc,202 F. 2d 100(C A.6) ; N.L.R B vCharles R. Krimm Lumber Company, and Northern Pine Corpora-tion,203 F.2d 194(C A.2) ; N L R.B. v.Louisville Container Corporation,209 F. 2d 654(C.A6) ; N.L R B v. Cambria Clay Products Company,215 F. 2d 48,51 (CA. 6) ;N L R.B. v. Birmingham Publishing Company,262 F. 2d 2(C A. 5);NL.R.B v OvernightTransportation Co.,308 F.2d 279(CA. 4);Trumbull Asphalt Co.of Delawarev N.L R.B.,314 F. 2d 382(C.A7) ; Southern Block and Pipe Corporation,90 NLRB 590;CactusPetroleum,Inc,134 NLRB 1254;Kit ManufacturingCompany, Inc.,142 NLRB 957 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDto impede, obstruct, and delay the Board in its investigation of the pending unfairlabor practice charges against the Company. In these circumstances the filing ofthe charge was a plain abuse of the processes of the Board.Whether the execu-tion of the charge may have been in violation of the U S. Criminal Code is, ofcourse, a matter for decision by other authority.Again, whether Edwards' con-duct was of such a character as might warrant disciplinary action is a matter forconsideration by the Board.Having found that Edwards advised, induced, and encouraged Fryckland andZupan to sign unfair labor practice charges against the Union, I further find theCompany thereby interfered with, restrained, and coerced Fryckland and Zupan inthe exercise of their rights guaranteed in Section 7 of the Act, in violation ofSection 8 (a) (1) thereof.IV.THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section III, above, occurring in con-nection with the operations of the Company described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerceV. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction which I find necessary to effectuate the policies of the Act.Having found that the Respondent engaged in unfair labor practices by refusingon and after January 25, 1963, to bargain with the Union as the exclusive repre-sentative of its employees in an appropriate unit, I shall recommend that theRespondent cease and desist therefrom, and, upon request, bargain collectively withtheUnion and, if an understanding is reached, embody such understanding in asigned agreement.Having found that the Respondent engaged in unfair labor practices by interrogat-ing and discharging its employees, by aiding, assisting, and encouraging employeesto withdraw their support of the Union, and by advising, inducing, and encouragingitsemployees to withdraw from the Union by the signing and filing of baselessunfair labor practice charges against the Union, I shall recommend that the Re-spondent cease and desist therefrom or from in any other manner infringing uponthe rights of its employees guaranteed in Section 7 of the Act.Having found that the Respondent engaged in unfair labor practices by discharg-ing Joseph C. Amason on January 28, 1963, I shall recommend that the Respondentoffer him immediate and full reinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rights and privileges,10 and makehim whole for any loss of earnings he may have suffered by reason of the Respond-ent's discrimination against him.Backpay, with interest at the rate of 6 percentper annum, shall be computed in the manner set forth in F. W.Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Certified Casting & Engineering, Inc., is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Local 243, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Ind., is a labor organization as defined in Section 2(5)of the Act.3.All production and maintenance employees employed by the Respondent atitsWarren, Michigan, plant, excluding office clerical employees, plant clerical em-ployees, salesmen, professional employees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purpose of collective bargaining withinthe meaning of Section 9 (b) of the Act.4.The Union at all times material herein has been, and now is, the exclusive repre-sentative of all employees in the aforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.10 As Amasonis56 yearsof age,and his chances of being calledinto theservice arerather remote,Iwill omitthe usual paragraph contained in the notice advising employeesserving in the Armed Forces of their rights to reinstatement under the Selective ServiceAct of 1948 CERTIFIED CASTING & ENGINEERING, INC.5855.By refusing, on and after January 25, 1963, to bargain collectively with theUnion as the exclusive representative of the employees in the aforesaid appropriateunit, the Respondent engaged in unfair labor practices within the meaning ofSection 8 (a) (5) and (1) of the Act.6.By interrogating and discharging its employees; by aiding, assisting, and en-couraging employees to withdraw their support of the Union; and by advising,inducing, and encouraging its employees to execute and file baseless unfair practicecharges against the Union, the Respondent engaged in unfair labor practices withinthe meaning of Section 8 (a) (1) and (3) of the Act.7.By discharging Joseph C. Amason on January 28, 1963, the Respondent engagedin unfair labor practices within the meaning of Section 8(a) (3) and (1) of the Act.8.By engaging in the foregoing unfair labor practices the Respondent interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedthem in Section 7 of the Act, in violation of Section 8 (a) (1) thereof.9.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the Act, I recommend that the Respondent, CertifiedCasting & Engineering, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning wages, rates of pay, hours ofemployment, and other conditions of employment with Local 243, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,Ind., as the exclusive representative of all its employees in the following appropriateunit:All production and maintenance employees employed by the Respondent at itsWarren,Michigan, plant, excluding office clerical employees, plant clericalemployees, salesmen, professional employees, guards, and supervisors as definedin the Act.(b)Aiding, assisting, or encouraging employees to withdraw their support of theabove-named Union, or any other labor organization of its employees.(c)Advising, inducing, or encouraging employees to withdraw from the above-named Union by the execution and filing of baseless unfair labor practice chargesagainst the aforesaid Union, or any other labor organization of its employees.(d) Interrogating employees concerning their union membership, activities, orsympathies in a manner constituting interference, restraint, or coercion within themeaning of Section 8 (a) (1) of the Act.(e)Discouraging membership in and activity on behalf of ,the above-named Union,or any other labor organization of its employees, by discharging Joseph C. Amason,or otherwise discriminating against him, or any of its employees, in regard to theirhire or tenure of employment or any term or condition of employment, except aspermitted by the proviso to Section 8(a) (3) of the Act.(f) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed to them in Section 7 of the Act, except to theextent that such right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized in Section 8(a) (3)of the National Labor Relations Act, as modified by the Labor-Management Report-ing and Disclosure Act of 1959.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request, bargain collectively concerning wages, rates of pay, hours ofemployment, and other conditions of employment with Local 243, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, Ind.,as the exclusive representative of all employees in the above-described unit, and, ifan understanding is reached, embody such understanding in a signed agreement.(b)Offer to Joseph C. Amason immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of pay he may have suffered byreason of the Respondent's discrimination against him, together with interest at therate of 6 percent per annum, in the manner set forth in the section entitled "TheRemedy."(c)Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records,time cards, personnel records and reports, and all other records necessary or useful 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDto determine the amount of backpay due and the rights of reinstatement underthe terms of this Recommended Order.(d) Post at its plant, copies of the attached notice marked "Appendix." iICopiesof said notice, to be furnished by the Regional Director for the Seventh Region,shall,after being duly signed by the Respondent's representative, be posted bythe Respondent immediately upon receipt thereof and be maintained by it for aperiod of 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced, or covered byany other material.(e)Notify the said Regional Director, in writing, within 20 days from the dateof the receipt of this Intermediate Report and Recommended Order, what steps theRespondent has taken to comply herewith.I2It is further recommended that unless on or before 20 days from the date of thereceipt of this Intermediate Report and Recommended Order, the Respondent notifiesthe said Regional Director, in writing, that it will comply with the above recom-mendations, the National Labor Relations Board issue an Order requiring it to takesuch action."If this Recommended Order be adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"in the noticeIn the further event that the Board's Order be enforced by a decree of aUnited States Court of Appeals, the words "A Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "A Decision and Order."12 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees thatWE WILL, upon request, bargain with Local 243, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, Ind., asthe exclusive representative of all the employees in the bargaining unit de-scribed below with respect to wages, rates of pay, hours of employment, andother conditions of employment, and, if an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is:All production and maintenance employees employed by the Respond-ent at its Warren, Michigan, plant, excluding office clerical employees,plant clerical employees, salesmen, professional employees, guards, andsupervisors as defined in the Act.WE WILL NOT aid, assist, or encourage our employees to withdraw their sup-port of the above-named Union, or any other labor organization of ouremployees.WE WILL NOT advise, induce, or encourage our employees to withdraw fromthe above-named Union through the execution or filing of baseless unfair laborpractice charges against the aforesaid Union, or any other labor organizationof our employees.WE WILL NOT interrogate our employees concerning their union member-ship, activities, or sympathies in a manner constituting interference, restraint,or coercion within the meaning of Section 8(a) (1) of the Act.WE WILL NOT discourage membership in the above-named Union, or anyother labor organization, by discharging or otherwise discriminating againstour employees in regard to their hire or tenure of employment, or any termor condition of employment.WE WILL offer to reinstate Joseph C. Amason to his former or substantiallyequivalent position, without prejudice to his seniority and other rights andprivileges, and make him whole for any loss of pay he may have suffered as aresult of the discrimination against him.WE WILL NOT in any other manner interfere with, refrain, or coerce ouremployees in the exercise of the rights guaranteed to them in Section 7 of theAct, except to the extent that such right may be affected by an agreement re- CRANE COMPANY587quiring membership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the National Labor Relations Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.All our employees are free to become and remain or to refrain from becomingor remaining members of the above-named Union or any other union.CERTIFIED CASTING&ENGINEERING, INC.,Employer.Dated-------------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 500 BookBuilding, 1249 Washington Boulevard,Detroit,Michigan,Telephone No. 226-3200,if they have any question concerning this notice or compliance with its provisions.Crane CompanyandUnited Steelworkers of America,AFL-CIO.Case No. 26-CA-1441.December 24, 1963DECISION AND ORDEROn May 7, 1963, Trial Examiner John C. Fischer issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practicesalleged inthe complaint and recommending that the complaint be dismissed inits entirety,as setforth in the attached Intermediate Report.There-after,the General Counsel and the Charging Party filedexceptionsto the Intermediate Report and supporting briefs.Pursuant to the provision of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Brown].The Board has reviewed the rulings of the TrialExaminer madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and briefs, and hereby adopts the findings, conclusions,and recom-mendations of the Trial Examiner, only insofar as they are consistentwith the following : 1The Trial Examiner found that the Respondent's discharges ofMaynard, Box, and Spence on December 14, 1962, were not motivatedby discriminatory considerations.He concluded that the discharges,the first two of which assertedly were for leadership in a production1As we cannot say that the Trial Examiner's credibility resolutions were clearlyerroneous,we agree with him, for reasons stated in his Intermediate Report,that thespeech of Foreman Spicer of the polishing and buffing department to the employees in thedepartment on the day preceding the election did not violate Section 8(a) (1) of the Act.145 NLRB No. 56.